Citation Nr: 1023617	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  04-43 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of a right lateral meniscectomy with 
retained metallic foreign body.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from February 1958 to February 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In November 2007, the Board remanded the claim for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate review.

With regard to the Veteran's claim of entitlement to service 
connection for a low back disorder secondary to multiple 
service-connected knee disorders, a February 2005 rating 
decision denied the claim.  Thereafter, a notice of 
disagreement was received in March 2005.  The Board remanded 
the claim in November 2007 for issuance of a statement of the 
case on that issue.  Manlincon v. West, 12 Vet. App. 238 
(1999).  While a statement of the case was issued in 
September 2009, the Veteran did not perfect an appeal.  Thus, 
the Board is without jurisdiction to review that claim.  38 
U.S.C.A. § 7105 (West 2002).


FINDING OF FACT

The Veteran's right knee disability is not productive of a 
compensable limitation of either flexion or extension of the 
right leg, or any locking, subluxation or lateral 
instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post-operative residuals of a right lateral meniscectomy with 
retained foreign body have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Codes 5257, 5259, 5260, 
5261 (2009).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The Board finds that in this case the requirements of 
38 U.S.C.A. §§ 5103 and 38 U.S.C.A. § 5103A have been met.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in December 2007 correspondence of the information 
and evidence needed to substantiate and complete his claim of 
entitlement to an increased rating for the right knee 
disability, to include notice of what part of that evidence 
is to be provided by the claimant, notice of what part VA 
will attempt to obtain, and notice how ratings and effective 
dates are determined.  The claim was readjudicated in a 
September 2009 supplemental statement of the case.   

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
In sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.  38 C.F.R. § 3.159(c).

Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected right knee disorder.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which a service-connected 
disability adversely affects the appellant's ability to 
function under the ordinary conditions of daily life, and an 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a musculoskeletal disorder include functional 
loss due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Veteran asserts that his right knee disability warrants a 
higher evaluation.

The evidence shows that during service, the Veteran sustained 
an injury to his right knee and underwent surgery for a torn 
lateral meniscus.  In December 1961, he was granted service 
connection for post-operative residuals of a right lateral 
meniscectomy and assigned a 10 percent disability rating 
under Diagnostic Code 5259, effective February 3, 1961.  

The Veteran filed a claim of entitlement to an increased 
rating in August 2004.  An August 2004 rating decision 
continued the 10 percent rating for the right knee.  In 
February 2005, a decision review officer determined that a 
retained metal foreign body was a component of the underlying 
service-connected right knee disorder.

This Veteran's right knee disability is rated under 
Diagnostic Code 5259 for symptomatic semilunar removal of 
cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  
This code provides for the assignment of a 10 percent rating 
where there is evidence of a symptomatic knee status post 
semilunar removal of cartilage.  A 10 percent rating is the 
highest disability rating provided by Diagnostic Code 5259.

Ratings in excess of 10 percent may be awarded for knee 
disabilities based either on limitation of motion or on 
instability.

Under Diagnostic Code 5260 a limitation of flexion of the leg 
warrants a noncompensable rating if flexion is limited to 60 
degrees.  A 10 percent rating is warranted when flexion is 
limited to 45 degrees, and a 20 percent rating is to be 
assigned when flexion is limited to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2009).

Under Diagnostic Code 5261 a limitation of extension of the 
leg warrants a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, and a 20 percent rating if limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261(2009).  

Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When however, limitation of motion 
at the joint involved is noncompensable, a 10 percent rating 
is warranted for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under this diagnostic code.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability.  Under this diagnostic code, a 10 percent 
disability rating is warranted for slight recurrent 
subluxation or lateral instability, and a 20 percent rating 
is warranted for moderate recurrent subluxation or lateral 
instability.

VA's General Counsel has determined that separate disability 
ratings may be assigned for limitation of knee flexion and of 
knee extension without violating the rule against pyramiding 
set forth at 38 C.F.R. § 4.14, regardless of whether the 
limited motions are from the same or different causes. 
VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 
(2004).

VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively.  
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997).  In order for a knee disability rated under 
Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 does not have to be compensable, but must meet the 
criteria for a zero-percent rating. VAOPGCPREC 9-98 (August 
14, 1998), 63 Fed. Reg. 56,704 (1998).

At a May 2004 VA examination, the Veteran reported having a 
"tearing sensation," and that his right knee felt weak and 
stiff.  He denied any swelling, heat or redness.  There was 
no instability or giving way, but the appellant felt that the 
joint locked in place at times, and he reported a lack of 
endurance.  He stated that his leg went numb after standing 
for long periods of time or walking on hard surfaces.  He 
stated that he wore a brace on the right knee constantly.  He 
had no episodes of dislocation or subluxation or 
constitutional symptoms of inflammatory arthritis.  He 
reported that he was retired from his desk job but while he 
was working he had difficulty when he had to walk to and from 
his desk on hard floors.  

Physical examination revealed a bony prominence and a scar on 
the lateral aspect of the right knee.  Strength in the lower 
extremities was 5/5 and symmetrical.  There was a slight 
deficit in the muscle mass on the right, with the calf 
measuring 38 centimeters in circumference on the right and 39 
centimeters on the left, and the thigh measuring 48 
centimeters on the right and 50 centimeters on the left.  
Extension of the right knee was to 0 degrees and flexion was 
to 115 degrees.  Anterior drawer sign and valgus and varus 
strain were negative.  There was mild crepitus in both knees 
on passive range of motion.  Sensation to vibration was 
diminished in the lower extremities, right greater than the 
left.  It was noted that x-rays taken in 1986 did reveal some 
degenerative changes consistent with the previous injury and 
surgery, as well as a retained metallic foreign body at the 
superior aspect of the patella.  Current x-rays were negative 
for degenerative joint disease.  There was an incidental 
finding of a 6 millimeter linear metallic foreign body in the 
suprapatellar area.    The examiner commented that the 
examination of the right knee did not reveal any pain, 
weakness, fatigability, incoordination or instability.  There 
was a decreased range of knee motion.  There was no objective 
evidence that during flare-ups or with repeated use there 
would be additional loss of range of motion.

A private medical evaluation of the right knee conducted in 
October 2004 revealed minimal tenderness upon palpation of 
the area around the patella.  There was some tenderness at 
the medial joint line.  There was no instability.  The 
impression was knee pain.  The physician was not entirely 
convinced that it was coming from the knee joint itself and 
that it may be a claudication-type pattern.  An MRI revealed 
a bit of narrowing in the lateral compartment where the 
lateral meniscus was excised.  There were some degenerative 
changes, nothing seen medially.

A January 2005 VA treatment report reveals that the Veteran 
underwent an evaluation of his right knee.  Examination 
showed full range of motion with slight pain on palpation of 
the bilateral medial and lateral joint line on the right.  
Slight crepitus was noted.  There was no obvious effusion, 
and there was no ligament laxity evident.  The diagnosis was 
slight osteoarthritis of the lateral joint line of the right 
knee per recent MRI.  

Following appellate review in November 2007, the Board 
remanded the claim for further VA examination to determine 
the severity of the right knee disorder.

The Veteran underwent a VA examination in September 2009.  He 
reported that he experienced intermittent dull pain in the 
right medial portion and around the knee cap area that 
sharpens four to five times daily depending on use.  He used 
over the counter products for treatment.  He indicated that 
he occasionally uses a brace.  He was currently retired.  He 
stated that activities such as prolonged standing or driving 
were affected because of the knee.  He reported that he 
started having tingling on the bottom of the right foot that 
started intermittently in 2004 and that he started noticing 
increased weakness in the right knee.  He indicated that the 
tingling now is near constant, especially with use of the 
foot.  The examiner noted that the Veteran had undergone 
lumbar surgery in May 2008.  

Physical examination revealed that the Veteran's gait was 
within normal limits.  There was no swelling or tenderness of 
the right knee.  There was no perpatellar effusion or clearly 
appreciable joint effusion.  Flexion was to 120 degrees.  The 
Veteran reported having slight pain and stiffness from 100 to 
120 degrees, but he was unable to move beyond 120 degrees.  
Extension was to 0 degrees.  There was some mild fatigability 
and pain noted without any appreciable weakness.  Lachman's 
was negative.  Anterior and posterior drawer signs were 
negative.  There was no evidence of any knee instability.  On 
neurological examination, the Veteran did not demonstrate any 
decreased sensation in the plantar surface.  He was able to 
heel walk and toe walk.  There was no evidence of any 
weakness of the dorsiflexors of the right foot.  Patellar 
reflexes were +2 bilaterally.  The diagnosis was residuals of 
right lateral meniscectomy with retained metallic foreign 
body.  

The examiner noted the presence of some mild pain and 
fatigability without any significant weakness.  The stated 
that it was feasible with flare-ups that the pain and 
fatigability can limit range of motion by 20 to 30 degrees, 
including with repetitive use.  The examiner felt that the 
condition had a mild effect on activities of daily living and 
no significant effect on employability.  With regard to the 
Veteran's report of tingling in the bottom of the right foot, 
the examiner felt that it was consistent with an L5 
radiculopathy and that this was more likely than not due to 
his spinal stenosis.  The examiner concluded that the 
Veteran's knee condition did not cause or exacerbate this 
condition.  
 
After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
entitlement to an evaluation in excess of 10 percent for the 
service-connected right knee disability.  

The currently assigned 10 percent evaluation is the only 
evaluation available under Diagnostic Code 5259.  Thus, a 
higher rating under this code is not ascertainable. Also, 
there are some diagnostic codes for disability of the knee 
and leg that are simply not applicable to the current 
service-connected disability.   As the Veteran does not have 
ankylosis (Diagnostic Code 5256), impairment of the tibia and 
fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic 
Code 5263), the related diagnostic codes are not appropriate 
to use in rating this disability.

There is no medical evidence of recurrent subluxation or 
lateral instability on VA examinations conducted in May 2004 
and September 2009.  Consequently, an evaluation under 
Diagnostic Code 5257 is not warranted.  Uniformly, no 
instability was found at any VA examination.  The evidence of 
record also does not show that the Veteran has dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  Accordingly, an evaluation 
under Diagnostic Code 5258 is also not warranted.

As previously noted, limitation of motion is rated under the 
provisions of Diagnostic Codes 5260 and 5261, for rating 
limitation of flexion and extension of the knee.  Review of 
the findings discussed above reveals that on VA examination 
in May 2004, flexion of the right knee was limited to 115 
degrees with no additional loss of range of motion during 
flare-ups.  In November 2009, flexion in the Veteran's right 
knee was limited to 120 degrees, with pain beginning at 100 
degrees.  The examiner further commented that with flare-ups, 
the range of motion can be reduced by 20 to 30 degrees.  Such 
a loss could limit flexion to 90 to 100 degrees.  Extension 
has been repeatedly found to be full at 0 degrees.  These 
objective findings as to any loss of right knee motion even 
at their most severe, however, were not so severe to even 
meet the criteria established for a noncompensable rating 
under the codes for rating limitation of motion.  Hence, 
neither Diagnostic Code 5260 or 5261 provides a basis for an 
increased rating. 

The evidence preponderates against finding that the Veteran's 
right knee pain is associated with such additional functional 
limitation as to warrant increased compensation pursuant to 
provisions of 38 C.F.R. §§ 4.40, 4.45 or the holding in 
DeLuca, 8 Vet. App. 202 (1995).  The September 2009 VA 
examiner concluded that the Veteran's right knee disability 
only had a mild effective on activities of daily living with 
no significant effects on employability.

Moreover, with respect to any neurological impairment, the 
September 2009 VA examiner concluded that the tingling 
described by the Veteran in the bottom of his right foot was 
more likely due to lumbar spine radiculopathy.  The examiner 
determined that the right knee did not cause or exacerbate 
this problem.  Furthermore, evaluation of the right knee did 
not reveal any additional disability due to the retained 
metallic foreign body in the right knee.  

There is no suggestion in the objective record that the 
Veteran's right knee disability has markedly interfered with 
his ability to work at the present time; nor is there any 
indication that he has required frequent periods of 
hospitalization for treatment of either disorder.  The rating 
criteria fully encompass the nature of the appellant's 
disability.  Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for post-operative residuals of a right lateral meniscectomy 
with retained foreign body is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


